DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 5/2/2022, is acknowledged. Claims 1, 18, and 23 are amended. Claims 1, 3 – 4, and 7 – 23 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant. All claim rejections under 35 U.S.C. 112(b) have also been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.








Claims 1, 4, 7 – 9, and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record).
Regarding claim 1, Doty teaches a method for heat treatment of a light metal casting alloy component (Title). Doty teaches that after solutionizing heat treatment, first cooling the light metal casting alloy component from the solutionizing temperature directly to an aging temperature TA above room temperature TR ([0035], L 1-6), wherein the first cooling the light metal casting alloy is performed without a liquid cooling medium ([0030]).
Regarding the claimed requirement that the first cooling the light metal casting alloy component to the aging temperature TA proceeds with checking and regulation, it is noted that Doty provides a temperature profile of the light metal casting alloy component throughout the entirety of the process (Fig. 1). As such, an ordinarily skilled artisan would appreciate that the first cooling to the aging temperature proceeds with checking and regulation, as the temperature is monitored throughout the entirety of the process, including the first cooling step. 
Further, Doty teaches holding, directly after the first cooling, the light metal casting alloy component at the aging temperature TA for a defined aging time tA, wherein aging temperature TA is a constant temperature ([0035], 9-13; Fig. 1, Section E). 
Doty then teaches further cooling, directly after the holding, the light metal casting alloy component from the aging temperature TA to the room temperature TR ([0035], L 15-16). 
Further, Doty teaches that the light metal casting alloy component does not undergo any temperature increase between the solutionization at the solutionization temperature and reaching the room temperature TR following the further cooling (Fig. 1, New Cycle 20).
The Examiner notes that in the place of the claimed step of demoulding at a demoulding temperature TE, Doty teaches a solutionization heat treatment step.
Garza-Ondarza teaches a method for processing aluminum alloy castings (1: 7-8). Garza-Ondarza teaches that some traditional pieces of equipment and processing steps are eliminated to improve simplicity of the method (1: 8-10), including dispensing with a solution furnace and solutionization treatment (Fig. 1; 4: 56-57). Specifically, Garza-Ondarza teaches that the castings are preferably so quenched promptly after demolding to obtain the properties of a conventional “solution” heat treatment (such as the properties required by a T6 temper) but without the usual “solution” heat treatment in a furnace (1: 47-52). Garza-Ondarza teaches that through elimination of some processing equipment and steps, the method produces a casting in a considerably shorter time, with less capital, and lower production costs, while maintaining required mechanical properties of the castings (4: 57-61).
It would have been obvious to an ordinarily skilled artisan to modify the method of Doty such that castings are quenched promptly after demolding to obtain the properties of a conventional “solution” heat treatment (such as the properties required by a T6 temper) but without the usual “solution” heat treatment in a furnace. Such modification would beneficially produce a casting in a considerably shorter time, with less capital, and lower production costs, while maintaining required mechanical properties of the castings.
Regarding claim 4, as discussed previously, it would have been obvious to an ordinarily skilled artisan to modify the method of Doty such that castings are quenched promptly after demolding to obtain the properties of a conventional “solution” heat treatment (such as the properties required by a T6 temper) but without the usual “solution” heat treatment in a furnace. As such, the light metal casting alloy component does not undergo solution treatment, although it beneficially attains the properties which would normally require said solution treatment.
Regarding claim 7, Doty teaches that the aging temperature range is 100-260°C ([0035]). Such a temperature range falls within the claimed temperature range of 80-280°C. 
Regarding claim 8, Doty teaches that the aging time range is from approximately 1 hour to about 12 hours ([0035]). Such a time range overlaps with the claimed time range of 10 min – 10 hr. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 9, it is noted that in examples, Doty teaches that the further cooling (i.e. cooling from the aging temperature to room temperature) is done in air ([0054], L 7-8). As such, the air must necessarily be one of either calm or moving, and would thus meet the requirements of the claim.
Regarding claim 14, , Doty teaches that exemplary aging temperatures are 190°C or 240°C ([0035]). Such temperatures fall within the claimed temperature range of 120-260°C. 
Regarding claim 15, Doty teaches that the aging time range is from approximately 1 hour to about 12 hours ([0035]). Such a time range overlaps the claimed time range of 20 min – 400 min. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 16, Doty teaches that the aging time range is from approximately 1 hour to about 12 hours ([0035]). Such a time range overlaps the claimed time range of 30 min – 240 min. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claim 17, Doty provides a temperature profile of the aluminum-alloy casting during the method including during the quenching process (Fig. 1). Such monitoring of temperature during the quenching process would necessarily be done at time intervals, as the temperature is monitored over the entire length of time of the quenching step.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record) as applied to claim 1, and further in view of EP 0541353 (“Eppeland”; of record).
Regarding claim 3, Doty does not explicitly teach monitoring the component temperature optically or via contact with the light metal casting alloy component. Doty is silent as to the means by which component temperature is monitored.
Eppeland teaches that it is desirable to monitor the temperature of the part in each station (3: 52-54). A preferred embodiment utilizes a plurality of optical pyrometers (3: 54-55 – teaching the claimed “monitoring the component temperature optically”). Eppeland teaches that the use of optical pyrometers is attributed to the difficulty of placing a thermocouple on the part since the part is moving (4: 8-10), but use of optical pyrometers presents problems such as aluminum being reflective and high background temperature (4: 14-19). Eppeland teaches that the placement of a thermocouple on the part directly measures the temperature which avoids the need for compensating for inaccuracies in the optical pyrometers readings (5: 6-11 – teaching the claimed “or via contact with the light metal casting alloy component”).
It would have been obvious to an ordinarily skilled artisan to utilize a thermocouple as taught by Eppeland to monitor and record the cooling temperatures disclosed by Doty, in order to avoid compensating for optical pyrometer readings.
Alternatively, it would have been obvious to an ordinarily skilled artisan to utilize optical pyrometers as taught by Eppeland to monitor and record the cooling temperatures disclosed by Doty, in the event that the component is moving and a thermocouple is difficult to place.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record) as applied to claim 1, and further in view of US 5536337 (“Wei”; of record).
Regarding claim 10, Doty does not explicitly teach that the further cooling (i.e. cooling from the aging temperature to room temperature) is assisted by a liquid medium, wherein the liquid medium is applied to part or all of the light metal casting alloy component.
Wei teaches a method for heat treating a metal component (Title), which may be Al-based (Fig. 2 – “select aluminum alloy”). Wei teaches that the metal component is subject to an artificial aging heat treatment (3: 67 – 4: 2). Further, Wei teach that after artificial aging, the component may be quenched in a water bath to cool the component for normal handling (8: 12-14; Fig. 2, #32).
It would have been obvious to an ordinarily skilled artisan to incorporate the water bath quenching cooling after artificial aging as taught by Wei, into the method taught by Doty. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this instance, the water quenching step taught by Wei would have no change in its function when incorporated into the method of Doty, and the combination would have yielded the predictable result of the artificially aged casting being cooled to a temperature suitable for normal handling.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record) as applied to claim 1, and further in view of US 2011/0201720 (“Piontek”; of record).
Regarding claim 11, Doty does not explicitly teach a step of, after the further cooling to the room temperature TR, carrying out a surface finishing process for the light metal casting alloy component, wherein the aging time tA is reduced by a time twarm of a reheating of the surface finishing process.
Piontek teaches that coating compositions are preferably applied to automobile bodies or parts thereof to produce a top coat finish ([0037] – teaching the claimed “further comprising after the further cooling to the room temperature TR, carrying out a surface finishing process for the light metal casting alloy component”). It is also noted that Doty describes potential uses for aluminum ally castings which would be found in automobiles such as cylinder blocks/heads, transmission casings, and the like (see Doty: [0002]). Piontek teaches that coating compositions on metal substrates undergo thermal curing ([0041]) and that the curing temperature can be 130°C ([0050]), which is an appropriate temperature for aging of a light metal, e.g. aluminum, and a temperature which falls within Doty’s taught aging temperature range of 100-260°C. It is an endeavor of the art to decrease the energy consumption and increase production efficiency as much as possible by decreasing the aging time while still obtaining desired properties, teaching the claimed “wherein the aging time tA is reduced by a time twarm of a reheating of the surface finishing process”.
It would have been obvious to an ordinarily skilled artisan to decrease the aging time tA by the time which the component is heated for a surface finishing process, in order to decrease total energy consumption and increase production efficiency, as well as to produce a top coat finish on the obtained casting.
Regarding claim 12, modified Doty does not explicitly teach that the surface finishing process is a cathode dip coating process.
Piontek teaches that a coating composition may be applied by any customary application, such as, for example, by knifecoating, roller coating, pouring or injecting ([0033]). Further, Piontek teaches that a coating is preferred on metallic substrates used for automobile bodies and parts thereof ([0036]). Piontek provides a typical cathode electrocoat which was used on steel panels ([0050]). Based on a final product of an automobile part, a skilled artisan would be able to decide on dip coating as the application technique known to skilled workers and utilize a typical cathode coating composition for the surface finishing process.
It would have been obvious to an ordinarily skilled artisan to add a surface finishing process in the form of cathode dip-coating to the method of modified Doty. Addition of such a coating is desirable for substrates intended to be used for automobile bodies, and parts thereof.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record) as applied to claim 1, and further in view of “Advantages of Die Casting”, 2013. Premier Engineering Products (“Cordaro”).
Regarding claim 13, Doty teaches examples of processed castings having a tensile strength ranging from approximately 280 MPa to 365 MPa (Fig. 4, DQ [Direct Quench] 190 & 240 treatments), and an elongation ranging from approximately 2.0-5.8% (Fig. 4, DQ [Direct Quench] 190 & 240 treatments). Although the yield strength of these specific examples is not disclosed, it is noted that other direct quench treated examples steels of the same alloy type (319) are shown to have a yield strength of approximately 280 MPa (Fig. 7, YS 319 for Direct Quench).
It is noted that although a specific value for Rp0.2, or 0.2% offset yield strength, is not disclosed by Doty, such a value is known in the art as the yield strength that is most often quoted. Thus, Doty appears to satisfy the requirement of Rp0.2 ≥ 120 MPa. Further, the elongation property of approximately 2.0-5.8% overlaps with the claimed range of over 5%. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Doty does not explicitly teach that the light metal casting alloy component is produced by die casting.
Cordaro teaches that die casting  is an efficient, economical process offering a broader range of shapes and components than any other manufacturing technique (Par 5). Further, Cordaro teaches numerous other advantages to the die-casting process, such as allowing for a high rate of production, with little to no required machining (Bullet pt. 2).
It would have been obvious to an ordinarily skilled artisan to produce the light metal casting alloy component by die casting. Die casting is an efficient, economical process offering a broader range of shapes and components than any other manufacturing technique, and offers additional advantages such as allowing for a high rate of production, with little to no required machining.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record) as applied to claim 1, and further in view of US 2018/0274072 (“Das”; of record).
Regarding claim 18, Doty does not explicitly teach that checking and regulation is performed by establishing a temperature of the light metal casting alloy component and regulating a cooling intensity according to the established temperature.
Das teaches methods for casting and heat treating aluminum products ([0002]). Das teaches that fast post-casting cooling can be performed by a quenching system ([0168], L 5-8). Das teaches that the quenching system includes a temperature sensor ([0169], L 14-17) and a controller, which is operatively coupled to valve(s), and/or the cooling medium source to control the quenching system ([0169], L 11-14). Das teaches that based on a temperature detected by the sensor, the controller can adjust a temperature of the coolant or a flow rate of the coolant (i.e. adjusting the cooling intensity) to maintain the temperature of the metal product as it exits the quenching system within desired parameters ([0169], L 17-22).
It would have been obvious to an ordinarily skilled artisan to incorporate the quenching system of Das into the method of Doty, thereby using a controller to adjust the cooling intensity based on a temperature of the casting as detected by a temperature sensor. Control of the cooling step in this way maintains the temperature of the casting within desired parameters, as it exits the quenching system/concludes cooling.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record) and US 2018/0274072 (“Das”; of record) as applied to claim 18, and further in view of EP 0541353 (“Eppeland”; of record).
Regarding claim 19, Doty does not explicitly teach establishing a temperature of the light metal casting alloy component using a thermal imaging camera and/or using heat sensors to perform contact measurement. Doty is silent as to the means by which component temperature is monitored.
Eppeland teaches that it is desirable to monitor the temperature of an aluminum alloy part in each station of a process line (3: 52-54). Eppeland teaches that the placement of a thermocouple on the part directly measures the temperature, which avoids the need for compensating for inaccuracies in temperature measurement by other means such as by optical pyrometers (5: 6-11).
It would have been obvious to an ordinarily skilled artisan to utilize a thermocouple as taught by Eppeland to monitor and record the cooling temperatures disclosed by Doty, in order to avoid compensating for inaccuracies in temperature measurement by other means such as by optical pyrometer readings. The Examiner notes that use of thermocouples would be an example of using heat sensors to perform contact measurement.

Claims 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record), US 2018/0274072 (“Das”; of record), and EP 0541353 (“Eppeland”; of record) as applied to claim 19, and further in view of US 5536337 (“Wei”; of record).
Regarding claim 20, Doty does not explicitly teach that the further cooling the light metal casting alloy component from the aging temperature TA to the room temperature TR is assisted by a liquid medium to part of the light metal casting alloy component.
Wei teaches a method for heat treating a metal component (Title), which may be Al-based (Fig. 2 – “select aluminum alloy”). Wei teaches that the metal component is subject to an artificial aging heat treatment (3: 67 – 4: 2). Further, Wei teach that after artificial aging, the component may be quenched in a water bath to cool the component for normal handling (8: 12-14; Fig. 2, #32).
It would have been obvious to an ordinarily skilled artisan to incorporate the water bath quenching cooling after artificial aging as taught by Wei, into the method taught by Doty. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this instance, the water quenching step taught by Wei would have no change in its function when incorporated into the method of Doty, and the combination would have yielded the predictable result of the artificially aged casting being cooled to a temperature suitable for normal handling.
The Examiner asserts that an ordinarily skilled artisan would appreciate that use of a water bath for quenching after artificial aging would contact the entirety of the light metal casting alloy component. As such, part of the light metal casting alloy component would also be contacted.
Regarding claim 21, Doty does not explicitly teach that the further cooling the light metal casting alloy component from the aging temperature TA to the room temperature TR is assisted by a liquid medium to all of the light metal casting alloy component.
Wei teaches a method for heat treating a metal component (Title), which may be Al-based (Fig. 2 – “select aluminum alloy”). Wei teaches that the metal component is subject to an artificial aging heat treatment (3: 67 – 4: 2). Further, Wei teach that after artificial aging, the component may be quenched in a water bath to cool the component for normal handling (8: 12-14; Fig. 2, #32).
It would have been obvious to an ordinarily skilled artisan to incorporate the water bath quenching cooling after artificial aging as taught by Wei, into the method taught by Doty. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this instance, the water quenching step taught by Wei would have no change in its function when incorporated into the method of Doty, and the combination would have yielded the predictable result of the artificially aged casting being cooled to a temperature suitable for normal handling.
The Examiner asserts that an ordinarily skilled artisan would appreciate that use of a water bath (i.e. immersion) for quenching after artificial aging would contact the entirety of the light metal casting alloy component.

Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0101691 (“Doty”) in view of US 6224693 (“Garza-Ondarza”; of record), US 2018/0274072 (“Das”; of record), and EP 0541353 (“Eppeland”; of record) as applied to claim 19, and further in view of US 2011/0201720 (“Piontek”; of record).
Regarding claim 22, Doty does not explicitly teach a step of, after the further cooling to the room temperature TR, carrying out a cathode-dip coating surface finishing process for the light metal casting alloy component, wherein the cathode-dip coating surface finishing process includes reheating the light metal casting alloy component for a reheating time.
Piontek teaches that coating compositions are preferably applied to automobile bodies or parts thereof to produce a top coat finish ([0037]). Piontek teaches that a coating composition may be applied by any customary application, such as, for example, by knifecoating, roller coating, pouring or injecting ([0033]). Further, Piontek teaches that a coating is preferred on metallic substrates used for automobile bodies and parts thereof ([0036]). It is also noted that Doty describes potential uses for aluminum ally castings which would be found in automobiles such as cylinder blocks/heads, transmission casings, and the like (see Doty: [0002]). Piontek provides a typical cathode electrocoat which was used on steel panels ([0050]). Based on a final product of an automobile part, a skilled artisan would be able to decide on dip coating as the application technique known to skilled workers and utilize a typical cathode coating composition for the surface finishing process.
It would have been obvious to an ordinarily skilled artisan to add a surface finishing process in the form of cathode dip-coating to the method of Doty. Addition of such a coating is desirable for substrates intended to be used for automobile bodies, and parts thereof.
Further, Piontek teaches that coating compositions on metal substrates undergo thermal curing ([0041]) and that the curing temperature can be 130°C ([0050]). An ordinarily skilled artisan would appreciate this thermal curing to be equivalent to the claimed reheating of the light metal casting alloy component for a reheating time.
Regarding claim 23, as discussed previously, Piontek teaches that coating compositions on metal substrates undergo thermal curing ([0041]) and that the curing temperature can be 130°C ([0050]), which is an appropriate temperature for aging of a light metal, e.g. aluminum, and a temperature which falls within Doty’s taught aging temperature range of 100-260°C. As such, an ordinarily skilled artisan would appreciate that the thermal curing step may result in aging effects of the casting processed by the method of Doty. Thus, under such a circumstance, the total time for aging may be appreciated as the combination of the artificial aging step, and the thermal curing step, i.e. [total aging = thermal curing + artificial aging]. Such a relationship may be rearranged to read as [artificial aging = total aging – thermal curing], which is equivalent to the claimed relationship [defined aging = total aging – reheating].

Response to Arguments









Applicant’s remarks filed 5/2/2022 are acknowledged and have been fully considered. Applicant has argued that Masuda fails to disclose or suggest the newly added features of amended independent claim 1. Without commenting on the persuasiveness of Applicant’s arguments, the Examiner notes that the prior art rejections under 35 USC 103 of record and based upon the Masuda reference have been withdrawn. Upon further search and consideration of the newly added claim limitations, new grounds of rejection have been presented, incorporating the newly cited Doty reference. It is further noted that Applicant’s arguments are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735